Filed 4/30/14 P.v . Blount CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
                                                              	
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.
	
              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B244982

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. MA053263)
         v.

MARLON J. BLOUNT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County. Daviann
L. Mitchell, Judge. Affirmed with directions.
         Alan Siraco, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Roberta L. Davis and Timothy
M. Weiner, Deputy Attorneys General, for Plaintiff and Respondent.
                                ___________________________________




	
	


       During a domestic dispute Marlon J. Blount prevented his fiancée from calling the
police by pulling the phone out of the wall and strangling her. He pleaded no contest to a
reduced charge of non-forcible witness dissuasion (Pen. Code, § 136.1, subd. (b)(1))1 in
return for dismissal of other counts. The trial court sentenced him to six years in state
prison, issued a 10-year protective order (§ 136.2, subd. (i)), and imposed a $400
domestic violence fee (§ 1203.097). On appeal, he contends the protective order and
domestic violence fee were statutorily unauthorized. Respondent concedes both points
and we agree.
                                        DISCUSSION
I.     The 10-year protective order was unauthorized
       Appellant contends the protective order was unauthorized. Respondent concedes
the protection order must be set aside because appellant was not convicted of a crime of
domestic violence. We agree.
       Section 136.2, subdivision (i) provides, “In all cases in which a criminal defendant
has been convicted of a crime of domestic violence as defined in Section 13700, the
court, at the time of sentencing, shall consider issuing an order restraining the defendant
from any contact with the victim.” Section 13700 defines domestic violence as “abuse
committed against . . . a spouse, former spouse, cohabitant, former cohabitant, or person
with whom the suspect has had a child or is having or has had a dating or engagement
relationship.” (§ 13700, subd. (b).) “Abuse” is defined as “intentionally or recklessly
causing or attempting to cause bodily injury, or placing another person in reasonable
apprehension of imminent serious bodily injury to himself or herself, or another.” (§
13700, subd. (a).)
       Here, appellant did not stipulate to the use of force or violence in intimidating the
witness. He pleaded to the lesser crime of non-forcible witness dissuasion. (§ 136.1,
subd. (b)(1).) Therefore, appellant was not convicted of a crime of domestic violence



	
       1
           All further statutory references are to the Penal Code unless otherwise indicated.

	                                              2
	


within the meaning of section 13700, and the subdivision (i) protective order was
unauthorized.

II.   The domestic violence fee was unauthorized
      Appellant contends the $400 domestic violence fee was unauthorized because he
was not granted probation. We agree.
      Section 1203.097 provides for “[a] minimum payment by the defendant of four
hundred dollars ($400)” where “a person is granted probation.” (§ 1203.097, subd. (a).)
A section 1203.097 domestic violence fee may be imposed only if the defendant is placed
on probation. Here, appellant was sentenced to a six-year prison term with no probation.
Therefore, the domestic violence fee was unauthorized.
                                    DISPOSITION
      The judgment is affirmed. The trial court is directed to issue an amended abstract
of judgment to omit the $400 domestic violence fee and 10-year protective order.
      NOT TO BE PUBLISHED.



                                                CHANEY, Acting P. J.


We concur:



                JOHNSON, J.



                MILLER, J.*




	
	     *
          Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

	                                           3